                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

    DELEK US HOLDINGS, INC.,              )
                                          )
               Plaintiff,                 )
                                          )     Civil No. 3:19-cv-332
          v.                              )
                                          )     Judge William L. Campbell, Jr.
    UNITED STATES OF AMERICA,             )     Magistrate Judge Jeffery S. Frensley
                                          )
               Defendant.                 )     ORAL ARGUMENT REQUESTED

                            MOTION FOR SUMMARY JUDGMENT

          Pursuant to Fed. R. Civ. P. 56(a) and Local Rule 56.01, Plaintiff Delek US Holdings, Inc.

(“Delek”) hereby moves for summary judgment in its favor and against Defendant, the United

States (“Defendant”) as to all counts in the Complaint.

          Delek moves for summary judgment on the following grounds: Congress enacted a

federal tax credit to incentivize mixing renewable fuels (the “Incentive”). Delek earned that

Incentive for its mixing activities during the 2010 and 2011 tax years. The parties agree that

Delek’s mixing activities underlying this dispute qualify for the Incentive. The IRS improperly

taxed the Incentive earned by Delek based solely on the method used by the IRS to pay the

Incentive. That determination was illegal and erroneous, and Delek is therefore entitled to a tax

refund.

          In support of this Motion, Delek relies upon the Memorandum and Statement of

Undisputed Material Facts filed contemporaneously herewith, and the pleadings on file in this

action.1


1
 Should the Court grant summary judgment in whole or part, the parties would have to perform a
recomputation of Delek’s tax returns to determine the precise amount of refund Meredith should
receive. 26 U.S.C. §§ 6402(a), 6621(d). For this reason, Delek respectfully suggests that the
Court instruct the parties to agree on tax and interest computations and submit a separate form of


                                                -1-
     Case 3:19-cv-00332 Document 51 Filed 07/13/20 Page 1 of 3 PageID #: 1247
                            REQUEST FOR ORAL ARGUMENT

       Delek respectfully requests that the Court hear oral argument on this Motion. Delek makes

this request because of the importance and complexity of the tax law issues raised in the Motion.

Dated this 13th day of July 2020.

                                                    Respectfully submitted,

                                                    /s/ Robert J. Kovacev
                                                    Robert J. Kovacev
                                                    California Bar No. 190286
                                                    (admitted pro hac vice)
                                                    NORTON ROSE FULBRIGHT US LLP
                                                    799 9th Street NW
                                                    Suite 1000
                                                    Washington, DC 20001
                                                    Telephone: (202) 662-6462
                                                    Facsimile: (202) 662-4643
                                                    rob.kovacev@nortonrosefulbright.com

                                                    Robert C. Morris
                                                    Texas Bar No. 24046484
                                                    (admitted pro hac vice)
                                                    NORTON ROSE FULBRIGHT US LLP
                                                    1301 McKinney
                                                    Suite 5100
                                                    Houston, Texas 77010-3095
                                                    Telephone: (713) 651-8404
                                                    Facsimile: (713) 651-5246
                                                    robert.morris@nortonrosefulbright.com

                                                    Misty Lavender Foy (BPR # 025962)
                                                    DELEK US HOLDINGS, INC.
                                                    7102 Commerce Way
                                                    Brentwood, TN 37027
                                                    Misty.Foy@delekus.com

                                                    ATTORNEYS FOR PLAINTIFF
                                                    DELEK US HOLDINGS, INC.

judgment in accordance with the Court's decision. See, e.g., Meredith Corp. v. United States,
2020 WL 1330240, at *29 (S.D. Iowa Mar. 19, 2020) (in complex corporate tax refund suit,
computations performed after decision following bench trial); cf. United States Tax Ct. Rules of
Practice and Procedure 155(a)(U.S. Tax Court’s routine procedure for agreed computations in
accordance with the findings and conclusions of the court).


                                              -2-
   Case 3:19-cv-00332 Document 51 Filed 07/13/20 Page 2 of 3 PageID #: 1248
                              CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020, I caused the foregoing MOTION FOR

SUMMARY JUDGMENT to be served via the Court’s CM/ECF electronic filing system to the

following:


                            KARI M. LARSON
                            Senior Litigation Counsel
                            ERIN F. DARDEN
                            Trial Attorney
                            U.S. Department of Justice, Tax Division
                            Kari.M.Larson@usdoj.gov
                            Erin.Darden@usdoj.gov

                                                  /s/ Robert J. Kovacev
                                                  Robert J. Kovacev




                                            -3-
   Case 3:19-cv-00332 Document 51 Filed 07/13/20 Page 3 of 3 PageID #: 1249
